Name: Commission Regulation (EEC) No 271/89 of 2 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2 . 89 Official Journal of the European Communities No L 34/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 271 /89 of 2 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 25 to 31 January 1989 for the pound sterling and the Spanish peseta tended to indicate that the agricultural conversion rat £ for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; Whereas pursuant to Article 8 of Regulation (EEC) No 3153/85 the monetary compensatory amounts applicable in the Member States in question should be altered ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 5, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'Spain' in Parts 1 , 3, 4 , 5 , 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 6 February 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as last amended by Regulation (EEC) No 1889/87 (*), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985. laying down detailed rules for the calculation of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3521/88 , and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 ('), as last amended by Regulation (EEC) No 193/89 (7); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1989. For the Commission Ray MAC SHARRY Memberofthe Commission O OJ No L 164, 24. 6 . 1985, p . 6. O OJ No L 182, 3 . 7 . 1987, p. 1 . ( ») OJ No L 310, 21 . 11 . 1985 , p. 4. O OJ No L 307, 12 . 11 . 1988 , p. 28 . (') OJ No L 310, 21 . 11 . 1985 , p. 22 . (*) OJ No L 364, 30 . 12 . 1988 , p. 1 , O OJ No L 28 , 30. 1 . 1989, p. 1 . No L 34/2 Official Journal of the European Communities 6. 2. 89 ANNEX I PARTI SECTOR CEREALS Monetaiy compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg F1DM Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0709 90 60 0712 90 19 - 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 1910 1103 19 30 1103 19 90 1103 21 00 1103 2910 1103 29 20  »1 000 kg  1 331,01 4,034 1 331,01 4,034 1 646,00 6,212 1 646,00 6,212 1 331,01 4,034 1 331,01 4,034 1 207,99 3,832 1 195,48 3,832 1 195,48 3,832 1 147,66 3,679 1 147,66 3,679 1 331,01 4,034 1 331,01 4,034 1 195,48 3,832 1 195,48 3,832 1 618,07 4,890 1 445,85 4,608 1 863,41 5,647 598,95 1,815 1 219,39 3,909 1 170,62 3,752 1 219,39 3,909 1 219,39 3,909 2 061,19 8,133 1 747,52 5,282 1 606,73 5,150 1 929,96 5,849 1 871,82 5,673 1 929,96 5,849 1 357,63 4,114 1 232,15 3,909 1 673,68 5,365 1 219,39 3,909 1 219,39 3,909 1 357,63 4,114 1 232,15 3,909 1 219,39 3,909 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 6. 2. 89 Official Journal of the European Communities No L 34/3 Positive Negative CN-codc Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 1910 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 1011 1107 1019 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 170,62 1 357,63 1 219,39 1 219,39 1 219,39 1 673,68 1 170,62 2 065,80 1 357,63 1 232,15 1464,11 1 219,39 1 219,39 1 219,39 1 673,68 1 912,77 1 219,39 1 170,62 1 606,73 1 170,62 1 170,62 1 357,63 1 357,63 1 357,63 1 219,39 1 219,39 1 357,63 1 232,15 1 219,39 1 219,39 1 357,63 1 232,15 1 357,63 1 232,15 1 219,39 1 219,39 998.29 399.30 2 369,19 1 770,24 2 127,96 1 589,99 1 853,00 2 154,53 2 154,53 3,752 4,114 3,909 3,909 3,909 5,365 3,752 6,622 4,114 3,909 4,437 3,909 3,909 3,909 5,365 6,131 3,909 3,752 5,150 3,752 3,752 4,114 4,114 4,114 3,909 3,909 4,114 3,909 3,909 3,909 4,114 3,909 4,114 3,909 3,909 3,909 3,025 1,210 7,180 5,365 6,821 5,097 5,940 6,530 6,530 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 O C) No L 34/4 Official Journal of the European Communities 6. 2. 89 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc  1 000 kg  C) o o o C) o o O 1 949,28 1 949,28 1 949,28 1 949,28 1 949,28 1 949,28 1 949,28 1 949,28 2 932,21 2 543,09 1 949,28 1 949,28 1 949,28 2 659,28 1 858,91 1 949,28 540,05 1 118,67 540,05 1 118,67 540,05 1 157,25 540,05 1 157,25 2 581,82 5,907 5,907 5,907 5,907 5,907 5,907 5,907 5,907 8,886 7,707 5,907 5,907 5,907 8,059 5,634 5,907 1,666 3,451 1,666 3,451 1,666 3,570 1,666 3,570 7,824 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 159,72 0,484 (') C) 2)0 0C) 2)C) ')(') ')(') 2)(3) ')(') ')(') J)(J) ")C) 2)0 ')0 W) 1 907,05 3 814,10 472,95 945,90 3 142,43 6 284,87 159,72 2 066,77 3 973,82 159,72 632,67 1 105,62 159,72 3 302,15 2,749 5,499 0,682 1,364 4,531 9,061 0,484 3,233 5,983 0,484 1,166 1,848 0,484 5,015 6. 2. 89 Official Journal of the European Communities No L 34/5 Negattve CN-codc Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 2309 10 13 2309 10 31 2309 10 33 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 OO O OO o o OC)  1 000 kg  6 444,59 9,545 505,78 1,533 1 907,05 2,749 3 814,10 5,499 472,95 0,682 945,90 1,364 3 142,43 4,531 6 284,87 9,061 505,78 1,533 2 412,83 4,282 4 319,88 7,032 505,78 1,533 978,73 2,215 1 451,68 2,897 505,78 1,533 3 648,21 6,064 6 790,65 10,594 998,25 3,025 1 907,05 2,749 3 814,10 5,499 472,95 0,682 945,90 1,364 3 142,43 4,531 6 284,87 9,061 998,25 3,025 2 905,30 5,774 4 812,35 8,524 998,25 3,025 1 471,20 3,707 1 944,15 4,389 998,25 3,025 4 140,68 7,556 7 283,12 12,086 159,72 0,484 1 907,05 2,749 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 2309 90 31 2309 90 33 No L 34/6 Official Journal of the European Communities 6. 2 . 89 Negative CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pu United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 33 2309 90 41 2309 90 43  1000 kg  3 814,10 5,499 472,95 0,682 945,90 1,364 3 142,43 4,531 6 284,87 9,061 159,72 0,484 2 066,77 3,233 3 973,82 5,983 159,72 0,484 632,67 1,166 1 105,62 1,848 159.72 0,484 3 302,15 5,015 6 444,59 9,545 505,78 1,533 1 907,05 2,749 3 814,10 5,499 472,95 0,682 945,90 1,364 3 142,43 4,531 6 284,87 9,061 505,78 1,533 2 412,83 4,282 4 319,88 7,032 505,78 1,533 978.73 2,215 1 451,68 2,897 505,78 1,533 3 648,21 6,064 6 790,65 10,594 998,25 3,025 1 907,05 2,749 3 814,10 5,499 472,95 0,682 945,90 1,364 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) G) G) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (3)) (3)) 6)G) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) ( 2 ) ( 3 )) (2 ) (3 )) (2 ) (3 )) G) G) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (3)) (3)) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) (2 ) (3 )) 2309 90 51 2309 90 53 6 . 2 . 89 Official Journal of the European Communities No L 34/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 2309 90 53  1 000 kg  3 142,43 4,531 6 284,87 9,061 998,25 3,025 2 905,30 5,774 4 812,35 8,524 998,25 3,025 1 471,20 3,707 1 944,15 4,389 998,25 3,025 4 140,68 7,556 7 283,12 12,086 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 2)C) OC) OO J)0 *)0 ')(') 2)0 oo oo *)0  )o (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the proauct. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or casemate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 34/8 Official Journal of the European Communities 6. 2 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany I Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Ptt Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 £  100 kg live weight - e&gt; o o o 1 376,42 1 376,42 1 376,42 1 376,42 1 376,42  100 kg net weight - o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 2 615,21 2 615,21 2 615,21 2 615,21 2 092,17 2 092,17 3 138,25 3 138,25 2 092,17 3 578,71 . 2 326,16 2 326,16 372,19 372,19 1 860,93 581,54 581,54 2 907,70 1 860,93 2 907,70 2 907,70 581,54 2 907,70 3 578,71 2 907,70 2 092,17 2 986,85 2 986,85 2 986,85 2 986,85 1 789,35 1 197,49 1 197,49 (') O O OO o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 6. 2. 89 Official Journal of the European Communities No L 34/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to die production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 34/ 10 Official Journal of the European Communities 6. 2 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Posrnve Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23.90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 14,26 41.63 14,26 - 100 kg  62,66 100,84 95,60 68,15 99.64 78,73 89.52 97.53 97,35 106,71 118,64 144.05 160.06 136,57 149,33 142,35 89.52 97.53 97,35 106,71 144.05 160.06 136,57 149,33 142,35 263,14 107,29 80,94 56,03 147,70 138,75 249,04 56,03 204,44 117,38 6. 2. 89 Official Journal of the European Communities No L 34/ 11 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Fl Pta £  100 kg  80,94 56,03 155,76 73,01 131,42 249,04 56,03 313,60 263,14 176,07 164,27 156,58 80,94 56,03 224,00 147,70 216,53 138,75 205.37 249,04 56,03 263,14 107,29 80,94 56,03 147,70 138.75 249,04 56,03 204,44 117.38 80,94 56,03 155.76 73,01 131,42 249,04 56,03 313,60 263,14 176,07 164,27 156,58 80,94 56,03 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 34/ 12 Official Journal of the European Communities 6. 2. 89 , Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  224,00 147,70 216,53 138,75 205,37 249,04 56,03 124,52  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 29,73 10,19  100 kg  89,82 420,38 183,24 195,82 406,00 104,20 194,70 273,94  262,62 273,94 364,68 49,40 364,68 49,40 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 6. 2. 89 Official Journal of the European Communities No L 34/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands ' F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ I I  100 kg  0401 04-1 7058 I Il a+e a+e 0402 10 11 \ I l 2 040,66 2,265 0402 10 19 , 04-3 7059 I \  1,420 04-3 7074 I l 983,60  04-3 7078 I  0,351 \ , 04-3 7079 I \ 2 040,66 2,265 0402 10 91 04-4 7089 I d+f d + f 0402 10 99 04-4 7089 I \ d+f d + f 0402 21 11 04-2 7744 I a+c a+c 0402 21 17 04-6 7098 I  1,420 I 04-6 7099 I \ 983,60  04-6 7114 I a+c a+c 0402 21 19 04-2 7744 I a+c a+c 0402 21 91 04-2 7744 l a+c a+c 0402 21 99 04-2 7744 I l a+c a+c 0402 29 04-2 7744 I a+c+f a+ c+f 0402 91 04-2 7744 I a+c a+c 0402 99 04-2 7744 I a+c+f a+c+f 0403 10 11 04-2 7744 I \ a+c a+c 0403 10 13 04-2 7744 I a+c a+c 0403 10 19 04-2 7744 I a+c a+c 0403 10 31 04-2 7744 I a+c+f a+c+ f 0403 10 33 04-2 7744 l Il a+c+f a+c+f 0403 10 39 04-2 7744 II a+c+f a+c+f 0403 90 11 04-5 7093 II  1,420 l 04-5 7094 l Il 983,60  04-5 7097 Il2040,66 2,265 0403 90 13 04-6 7098  1,420 \ 04-6 7099 983,60  04-6 7114 a+c a+c 0403 90 19 04-2 7744 Il a+c a+c 0403 90 31 04-4 7089 d+f d+f 0403 90 33 04-2 7744 a+ c+ f a+c+ f 0403 90 39 04-2 7744 Il a+c+f a+c+f 0403 90 51 04-2 7744 a+c a+c 0403 90*53 04-2 7744 a+c a+c 0403 90 59 04-2 7744 a+c a+c 0403 90 61 04-2 7744 a+c+f a+c+f 0403 90 63 04-2 7744 . a+c+f a+c+f No L 34/ 14 Official Journal of the European Communities 6. 2. 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 77*&gt;%  100 kg  a+c+f a+ c+f a+c a+c a+c a+c a+c a+c a+c a+c a+c a+c a+c a+c a+c+f a+c+f a + c+f a+c+f a+ c+ f a+ c + f a+c+f a+c+f a+c+f a+ c+f a+c+f a+c+f 890,09 0,954 912,35 0,978 1 347,09 1,945 1 380,77 1,993 1 568,12 2,259 1 607,32 2,315 -1 306,21 30,711 -1 338,87 31,478 79,15 0,114 81,13 0,117 2 986,89 3,977 3 061,56 4,077 b x coef   b X coef b x coef   b x coef b x coef   b x coef  b x coef b x coef   b x coef b b 79,15 0,114 81,13 0,117 90,20 0,130 92,46 0,133 b x coef  b x coef   b x coef  b X coef b x coef   b X coef 6. 2. 89 Official Journal of the European Communities No L 34/ 15 Positive Negative Denmark Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  1 397,87 1,686 1 432,81 1,728 0405 0406 10 10 2 636,50 2 833,02 1 812,59 2 224,19 823,91 1 133,22 2 833,02 2 224,19 1 133,22 2,817 3,299 1,936 2,583 0,880 1,311 3,299 2,583 1,311 0406 10 90 0406 20 10 0406 20 90 0406 30 10 2 833,02 3,299 3 880,07 4,455 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 1 016,19 1 486,88 2 158,57 2 559,85 1 016,19 1 486,88 2 158,57 2 158,57 2 559,85 2 559,85 2 659,42 2 224,19 2 636,50 2 833,02 1 812,59 2 224,19 1,187 1,743 2,539 3,011 1,187 1,743 2,539 2,539 3,011 3,011 3,133 2,583 2,817 3,299 1,936 2,583 0406 90 13 0406 90 15 0406 90 17 0406 90 19 3 311,48 3,863 3 311,48 3,863 2 224,19 2,583 3 311,48 3,863 No L 34/ 16 Official Journal of the European Communities 6. 2 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dla ­ Lit FF Dr £ Irl Esc 100 kg ­ 0406 90 21 0406 90 23 3 016,47 3,548 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 25 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 27 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 29 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 04-14 04-14 D4-15 04-15 04-15 04-15 04-15 04-15 04-15 D4-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 0406 90 31 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 33 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 35 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 0406 90 37 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 6. 2 . 89 Official Journal of the European Communities No L 34/17 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Tabl Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 3 880,07 4,455 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 1,936 2,583 2 636,50 2 833,02 1 812,59 2 224,19 2,817 3,299 , 1,936 2,583 No L 34/ 18 Official Journal of the European Communities 6 . 2. 89 Positive Negauve CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99  100 kg  2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 2 636,50 2,817 2 833,02 3,299 1 812,59 1,936 2 224,19 2,583 823,91 0,880 1 133,22 1,311 823,91 0,880 1 133,22 1,311 2 833,02 3,299 2 224,19 2,583 1 133,22 1,311 2 833,02 3,299 2 224,19 2,583 1 133,22 1,311 190,71 0,275 381,41 0,550 572,12 0,825 715,14 1,031 800,96 1,155 858,17 1,237 47,29 0,068 94,59 0,136 141,88 0,205 177,36 0,256 198,64 0,286 212,83 0,307 314,24 0,453 628,49 0,906 942,73 1,359 1 178,41 1,699 1 319,82 1,903 1 414,10 2,039 190,71 0,275 381 .41 0.550 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 D4-15 04-15 D4-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7 «4. 2309 10 15 2309 10 19 6. 2 . 89 Official Journal of the European Communities No L 34/19 CN-code 2309 10 19 2309 10 39 \ Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands H Spain United Kingdom Pu £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  23-14 7555 I 572,12 0,825 23-14 7556 \ 715,14 1,031 23-14 7557 l 800,96 1,155 23-14 7558 858,17 1,237 23-14 7559 I 47,29 0,068 23-14 7569 I 94,59 0,136 23-14 7573 I 141,88 0,205 23-14 7574 \ 177,36 0,256 23-14 7577 I 198,64 0,286 23-14 7578 \ 212,83 0,307 23-14 7579 \ l 314,24 0,453 23-14 7580 I 628,49 0,906 23-14 7581 I 942,73 1,359 23-14 7582 I 1 178,41 1,699 23-14 7583 \ 1 319,82 1,903 23-14 7584 l 1 414,10 2,039 23-14 7553 \ 190,71 0,275 23-14 7554 I I 381,41 0,550 23-14 7555 I 572,12 0,825 23-14 7556 \ 715,14 1,031 23-14 7557 \ 800,96 1,155 23-14 7558 I 858,17 1,237 23-14 7559 I 47,29 0,068 23-14 7569 \ 94,59 0,136 ¢ 23-14 7573 \ 141,88 0,205 23-14 7574 I I 177,36 0,256 23-14 7577 \ 198,64 0,286 23-14 7578 212,83 0,307 23-14 7579 314,24 0,453 23-14 7580 II 628,49 0,906 23-14 7581 942,73 1,359 23-14 7582 \ 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 II 1 414,10 2,039 23-14 7553 Il 190,71 0,275 23-14 7554 IIl 381,41 0,550 23-14 7555 572,12 0,825 23-14 7556 715,14 1,031 23-14 7557 Il 800,96 1,155 23-14 7558 IlI 858,17 1,237 23-14 7559 47,29 0,068 23-14 7569 Il 94,59 0,136 23-14 7573 li 141,88 0,205 23-14 7574 II 177,36 0,256 23-14 7577 IlI 198,64 0,286 2309 10 59 No L 34/20 Official Journal of the European Communities 6. 2 . 89 CN-code 2309 10 59 2309 10 70 Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain United Kingdom Pta £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  23-14 7578 Il 212,83 0,307 23-14 7579 I 314,24 0,453 23-14 7580 \ 628,49 0,906 23-14 7581 l \ 942,73 1,359 23-14 7582 II 1 178,41 1,699 23-14 7583 ll 1 319,82 1,903 23-14 7584 II 1 414,10 2,039 23-14 7553 I 190,71 0,275 23-14 7554 \ 381,41 0,550 23-14 7555 I 572,12 0,825 23-14 7556 I 715,14 1,031 23-14 7557 I 800,96 1,155 23-14 7558 I 858,17 1,237 23-14 7559 I 47,29 0,068 23-14 7569 l 94,59 0,136 23-14 7573 I 141,88 0,205 23-14 7574 I 177,36 0,256 23-14 7577 I 198,64 0,286 23-14 7578 \ 212,83 0,307 23-14 7579 \ 314,24 0,453 23-14 7580 628,49 0,906 23-14 7581 I 942,73 1,359 23-14 7582 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 1 414,10 2,039 23-14 7553 190,71 0,275 23-14 7554 381,41 0,550 23-14 7555 572,12 0,825 23-14 7556 715,14 1,031 23-14 7557 I 800,96 1,155 23-14 7558 \ 858,17 1,237 23-14 7559 I 47,29 0,068 23-14 7569 l 94,59 0,136 ' 23-14 7573 141,88 0,205 23-14 7574 I 177,36 0,256 23-14 7577 \ 198,64 0,286 23-14 7578 212,83 0,307 23-14 7579 \ 314,24 0,453 23-14 7580 628,49 0,906 23-14 7581 I 942,73 1,359 23-14 7582 \ 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 I 1 414,10 2,039 23-14 7553 \ 190,71 0,275 23-14 7554 \ 381,41 0,550 2309 90 35 2309 90 39 6. 2 . 89 Official Journal of the European Communities No L 34/21 CN-code 2309 90 39 2309 90 49 li Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  23-14 7555 572,12 0,825 23-14 7556 715,14 1,031 23-14 7557 800,96 1,155 23-14 7558 858,17 1,237 23-14 7559 47,29 0,068 23-14 7569 94,59 0,136 23-14 7573 141,88 0,205 23-14 7574 177,36 0,256 23-14 7577 I 198,64 0,286 23-14 7578 212,83 0,307 23-14 7579 314,24 0,453 23-14 7580 628,49 0,906 23-14 7581 942,73 1,359 23-14 7582 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 1 414,10 2,039 23-14 7553 190,71 0,275 23-14 7554 381,41 0,550 23-14 7555 572,12 0,825 23-14 7556 715,14 1,031 23-14 7557 I 800,96 1,155 23-14 7558 858,17 1,237 23-14 7559 47,29 0,068 23-14 7569 I 94,59 0,136 23-14 7573 I 141,88 0,205 23-14 7574 \ 177,36 0,256 23-14 7577 I 198,64 0,286 23-14 7578 l 212,83 0,307 23-14 7579 \ 314,24 0,453 23-14 7580 l 628,49 0,906 23-14 7581 II 942,73 1,359 23-14 7582 \ 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 1 414,10 2,039 23-14 7553 190,71 0,275 23-14 7554 II 381,41 0,550 23-14 7555 III 572,12 0,825 23-14 7556 715,14 1,031 23-14 7557 800,96 1,155 23-1,4 7558 Il 858,17 1,237 23-14 7559 \ 47,29 0,068 23-14 7569 li 94,59 0,136 23-14 7573 II 141,88 0,205 23-14 7574 177,36 0,256 23-14 7577 198,64 0,286 2309 90 59 No L 34/22 Official Journal of the European Communities 6. 2 «9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li \  100 kg  I 2309 90 59 23-14 7578 llI 212,83 0,307 23-14 7579 ll 314,24 0,453 \ 23-14 7580 ll 628,49 0,906 l 23-14 7581 ll 942,73 1,359 \ 23-14 7582 l 1 178,41 1,699 23-14 7583 l 1 319,82 1,903 l 23-14 7584 I 1 414,10 2,039 2309 90 70 23-14 7553 I \ 190,71 0,275 23-14 7554 l 381,41 0,550 23-14 7555 I 572,12 0,825 23-14 7556 I 715,14 1,031 23-14 7557 I 800,96 1,155 23-14 7558 I 858,17 1,237 23-14 7559 I 47,29 0,068 23-14 7569 I 94,59 0,136 \ 23-14 7573 I 141,88 0,205 \ 23-14 7574 I 177,36 0,256 23-14 7577 I 198,64 0,286 23-14 7578 I 212,83 0,307 23-14 7579 \ 314,24 0,453 23-14 7580 I 628,49 0,906 23-14 7581 942,73 1,359 23-14 7582 1 178,41 1,699 23-14 7583 1 319,82 1,903 23-14 7584 \ 1 414,10 2,039 ¢ °/o milk fat/100 kg product - a b 33,636 0,044 36,562 0,049  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 18,126 0,019  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 20,407 0,023  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 1,648 0,002 % sucrose/100 kg product - f 5,315 0,014 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 6. 2. 89 Official Journal of the European Communities No L 34/23 PART 6 SECTORWINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc 2204 21 25 22-5 7431 o 113,41 22-5 7432 o 113,41 I 22-5 7434 C) 4,95 22-5 7587 O 113,41 22-5 7588 C) 4,95 2204 21 29 22-6 7438 0 79,51 22-6 7439 (2) 79,51 I 22-6 7441 (') 4,95 22-6 7589 (2) 79,51 \ 22-6 7590 0 4,95 2204 21 35 22-8 7449 (') 113,41 22-8 7451 o 4,95 22-8 7591 113,41 22-8 7592 e&gt; , 4,95 2204 21 39 22-9 7455 0 79,51 22-9 7457 O 4,95 22-9 7593 o 79,51 22-9 7594 o 4,95 2204 29 10 22-3 7426 C) 4,95 2204 29 25 22-11 7478 (') 113,41 22-11 7479 o l 113,41 22-11 7480 o 113,41 l 22-11 7481 o 113,41 l 22-11 7483 C) 4,95 22-11 7595 o 113,41 22-11 7596 C) 4,95 2204 29 29 22-12 7487 o 79,51 \ 22-12 7488 o 79,51 22-12 7490 o 4,95 22-12 7597 o 79,51 22-12 7598 (l) 4,95 2204 29 35 22-14 7498 o 113,41 22-14 7499 C) \ 113,41 22-14 7518 C) 4,95 22-14 7599 o 113,41 No L 34/24 Official Journal of the European Communities 6. 2 . 89 | | \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0) 4,95 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o 0) 79,51 4,95 79,51 4,95 (') % vol/hl (') hi 6. 2 . 89 Official Journal of the European Communities No L 34/25 PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code Positive I Negative ' I Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II\ \ \  100kg  \ 17-5 7334 C) 449,47 1,170 17-5 7335 I 449,47 1,170 17-5 7334 o 449,47 1,170 17-5 7335 \ l 449,47 1,170 17-5 7334 o \ 449,47 1,170 17-5 7335 I 449,47 1,170 17-5 7334 o 449,47 1,170 17-5 7335 I 449,47 1,170 17-6 7337 o 531,50 1,402 17-7 7340 I l 531,50 1,402 17-7 7340 I 531,50 1,402 I  100 kg of dry matter  17-7 7340 I 462,54 1,402 17-7 7340 I 462,54 1,402 17-7 7340 \ Il 462,54 1,402 I  % sucrose content and 100 kg net  17-10 7345 0 Il 5,315 0,0140 17-10 7346 o Il 5,315 0,0140 17-10 7347 O Il 5,315 0,0140 \ I Il  100 kg of dry matter - 17-7 7340 I 462,54 1,402 \\\ IIII % sucrose content and 100 kg net  17-11 7349 o 5,315 0,0140 17-11 7350 C) Il 5,315 0,0140 17-11 7351 o Il 5,315 0,0140 17-12 7353 0 Il 5,315 0,0140 17-10 7345 0 Il 5,315 0,0140 17-10 7346 (') Il 5,315 0,0140 17-8 7347 0) 5,315 0,0140 IlII  100 kg of dry matter - 21-5 7419 IlIl 462,54 1,402 li % sucrose content and 100 kg net  21-6 7423 O 5,315 0,0140 21-6 7424 o Il 5,315 0,0140 21-6 7425 1 O 5,315 0,0140 l 1701 11 10 1701 1190 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 No L 34/26 Official Journal of the European Communities 6 . 2 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. &gt;. 2 . 89 Official Journal of the European Communities No L 34/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  1 836,59  1 994,27 2,295 2 645,04 3,351 1 836,59  1 994,27 2,295 2 645,04 3,351 17-1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 1010 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 7632 * 763217-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 34/28 Official Journal of the European Communities 6. 2 . 89 Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfri/Lfrs DkrPta lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 4411 554,35  6585 7585 6586 7586 793,67  7001 7002 7003 7004 7635 7636 7637 7642 6. 2. 89 Official Journal of the European Communities No L 34/29 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fi Pta £ Esc 100 kg  612,29 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 382360 91 3823 60 99 612,29 497,57 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 &gt;030 7031 7032 7033 7035 7036 7037 7040 7041 7042 472,38 568,05 701,99 525,08 620,75 754,69 484,52 584,98 680,65 549,22 649,68 771,37 886,17 986,63 No L 34/30 Official Journal of the European Communities 6. 2 . 89 Positive Negative CN-code Table Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM Ptt £ Bfrs/Lfrs Dkr Lit FF Dr £ In EscF1 100 kg ­ 2,189 2,097 2,349 2,702 Additional code Notes 7043 \ 7044 II 7045 Il 7046 ll 7047 ll 7048 ll 7049 I 7050 I 7051 l 7052 l 7053 I 7055 l 7056 I 7057 I 7060 7061 l 7062 \ 7063 \ 7064 l 7065 \ 7066 l 7067 l 7068 I 7069 I 7070 l 7071 I 7072 l 7073 l 7075 \ 7076 I 7077 I 7080 , 7081 l 7082 l 7083 \ 7084 \ 7085 I 7086 I 7087 I 7088 I 7090 l 7091 l 7092 \ 7095 I 7096 \ 1 082,30 1 216,24 824,07 938,87 1 039,33 1 135,00 1 268,94 883,97 998,77 1 099,23 1 194,90 948,67 1 063,47 1 163,93 1 377,45 1 492,25 1 592,71 1 688,38 1 822,32 1 430,15 1 544,95 1 645,41 1 741,08 1 875,02 1 490,05 1 604,85 1 705,31 1 800,98 1 554,75 1 669,55 1 770,01 2 681,43 2 796,23 2 896,69 2 992,36 3 126,30 2 734,13 2 848,93 2 949,39 3 045,06 2 794,03 2 908,83 3 009,29 2 858,73 2 973,53 2,257 2,509 2,862 2,174 2,439 2,691 2,067 2,370 2,635 2,976 3,279 3,544 3,796 4,149 3,136 3,439 3,704 3,956 3,318 3,621 3,886 3,514 3,817 i Official Journal of the European Communities6. 2 . 89 No L 34/31 Posmve Negative Germany Nether ­ lands Spain United Kingdom PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pu £ Esc  100 kg  527,53 580,23 506,19  475,22 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O O O O O o o 0 0) 0) 0 0 0 o o o o 0 o (') C) (') o C) ( l) (l) C) 0 C) (l) 0 (l) 0) o C) o C) o C) o (l) (') o o C) 555,04  650,71  784,65  507,28  607,74  703,41  837,35  567,18 667,64 763,31 517,08 631,88 732,34 854,03 968,83 1 069,29 1 164,96 1 298,90 906,73 1 021,53 1 121,99 1 217,66 1 351,60 966,63 2,139 2,299 No L 34/32 Official Journal of the European Communities 6 . 2. 8* Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l ||  100 kg  \  7151 o 1 081,43  I  7152 (1 ) 1 181,89   7153 C) 1 277,56 2,128  7155 0) 1 031,33   7156 C) 1 146,13   \ 7157 C) 1 246,59 2,072  7160 C) 1 460,11   l 7161 o 1 574,91   \ 7162 C) 1 675,37 2,207 \  l 7163 o 1 771,04 2,459  I 7164 C) 1 904,98 2,812  \ 7165 C) 1 512,81   \ 7166 o 1 627,61 2,102  l 7167 C) 1 728,07 2,367  I 7168 o 1 823,74 2,619  I 7169 o 1 957,68 2,972  I 7170 C) 1 572,71   I 7171 . o 1 687,51 2,284  I 7172 C) 1 787,97 2,549  I 7173 \ 1 883,64 2,801  I 7175 0) 1 637,41 2,177  I 7176 C) 1 752,21 2,480  I 7177 o 1 852,67 2,745 l  I 7180 o 2 764,09 3,086 l  I 7181 C) 2 878,89 3,389 l  I 7182 C) 2 979,35 3,654 l  « 7183 o 3 075,02 3,906  I 7185 el 2 816,79 3,246  I 7186 (') 2 931,59 3,549  I 7187 C) 3 032,05 3,814 l '  I 7188 O 3 127,72 4,066  I 7190 0) 2 876,69 3,428  I 7191 C) 2 991,49 3,731  I 7192 C) 3 091,95 3,996  I 7195 (') 2 941,39 3,624  7196 C) 3 056,19 3,927  7200 0    l 7201 C) 513,65   I 7202 C) 614,11    I 7203 C) 709,78   I 7204 C) 843,72   I 7205 C)    I 7206 C) 566,35   l 7207 C) 666,81   \ 7208 C) 762,48  6. 2. 89 Official Journal of the European Communities No L 34/33 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  \ __ I 7209 0 896,42   \ 7210 0 511,45    l 7211 0 I 626,25   I 7212 0 726,71   I 7213 C) I 822,38   I 7215 C) 576,15   7216 C) 690,95   I 7217 o 791,41   I 7220 o I 640,83   I 7221 0) 755,63   I 7260 C) 1 721,20   l 7261 C) 1 836,00 2,230  \ 7262 0 1 936,46 2,495 \  I 7263 C) 2 032,13 2,747  I 7264 o I 2 166,07 3,100  \ 7265 o 1 773,90 2,087   \ 7266 0 1 888,70 2,390  \ 7267 C) 1 989,16 2,655  I 7268 o 2 084,83 2,907  l 7269 0 2 218,77 3,260  7270 C) 1 833,80 2,269  7271 0 1 948,60 2,572  7272 C) 2 049,06 2,837   7273 C) 2 144,73 3,089   l 7275 C) 1 898,50 2,465  \ 7276 C) 2 013,30 2,768  7280 C) 1 963,18 2,661  7300 C) 638,17  \  7301 o 752,97  I  Il 7302 C) 853,43   7303 C) 949,10   7304 C) 1 083,04  * Il 7305 0) 690,87   Il 7306 (l) \ 805,67   7307 C) l 906,13   7308 (') 1 001,80   Il 7309 (l) 1 135,74 2,067  7310 o 750,77   Il 7311 (') 865,57  ' Il 7312 o l 966,03   7313 C) 1 061,70   7315 0 815,47   Il 7316 O l 930,27   7317 C) 1 030,73   II 7320 C) 880,15  No L 34/34 Official Journal of the European Communities 6. 2 . 89 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||  100 kg   \\ 7321 C) 994,95   II 7360 o 1 740,13   \ 7361 (') 1 854,93 2,260  Il 7362 C) 1 955,39 2,525 »  7363 0 2 051,06 2,777  ll 7364 o 2 185,00 3,130  ll 7365 C) 1 792,83 2,117  \ 7366 0 1 907,63 2,420  \ 7367 o 2 008,09 2,685  l 7368 (') 2 103,76 2,937  \ 7369 C) 2 237,70 3,290  7370 o 1 852,73 2,299  \ 7371 C) 1 967,53 2,602  l 7372 C) 2 067,99 2,867  \ 7373 C) 2 163,66 3,119  l 7375 0) 1 917,43 2,495  \ 7376 0) 2 032,23 2,798  \ 7380 o 1 982,11 2,691  \ 7400 o 857,54   7401 (!) 972,34   7402 o 1 072,80   7403 0 1 168,47   7404 c&gt; 1 302,41 2,160  \ 7405 I 910,24   7406 (') 1 025,04   \ 7407 C) 1 125,50   \ 7408 (') 1 221,17   \ 7409 C) 1 355,11 2,320  \ 7410 o 970,14   7411 /1\ 1 084,94  »  \ 7412 (') 1 185,40  \  \ 7413 C) 1 281,07 2,149  7415 (') 1 034,84  P  l 7416 C) 1 149,64   7417 o 1 250,10 2,093  7420 C) 1 099,52   7421 C) 1 214,32  '  I 7460 O 1 757,47   I 7461 C) 1 872,27 2,289  \ 7462 C) 1 972,73 2,554  I 7463 (') 2 068,40 2,806  I 7464 o 2 202,34 3,159  7465 (l) 1 810,17 2,146  l 7466 o 1 924,97 2,449  7467 C) 2 025,43 2,714 6. 2 . 89 Official Journal of the European Communities No L 34/35 CN-codc Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II\ I  100 kg   l 7468 0 2 121,10 2,966  \ 7470 C) 1 870,07 2,328  \ 7471 o 1 984,87 2,631  \ 7472 0 I 2 085,33 2,896  \ 7475 0 1 934,77 2,524  \ 7476 o 2 049,57 2,827  \ 7500 C) 1 256,39    \ 7501 C) 1 371,19   \ 7502 C) 1 471,65   l 7503 0 1 567,32 2,266  . 7504 C) 1 701,26 2,619  l 7505 0 l 1 309,09   \ 7506 C) 1 423,89   7507 C) 1 524,35 2,174  \ 7508 0 1 620,02 2,426  \ 7509 0 1 753,96 2,779  \ 7510 0 1 368,99 -   \ 7511 0 I 1 483,79 2,091  \ 7512 (') 1 584,25 2,356  \ 7513 C) l 1 679,92 2,608  \ 7515 o 1 433,69 i   75J6 o 1 548,49 2,287  l 7517 o 1 648,95 2,552  l 7520 (') 1 498,37 2,180  \ 7521 C) 1 613,17 2,483  \ 7560 0) \ 1 789,00   7561 C) \ 1 903,80 2,340  l 7562 o 2 004,26 2,605  \ 7563 o 2 099,93 2,857  \ 7564 C) l 2 233,87 3,210  7565 C) \ 1 841,70 2,197 . \ 7566 C) I 1 956,50 2,500  \ 7567 C) 2 056,96 2,765  Il 7568 C) 2 152,63 3,017  Il 7570 0) 1 901,60 2,379  ll 7571 o 2 016,40 2,682  Il 7572 0) 2 116,86 2,947  ll 7575 (') 1 966,30 2,575  ll 7576 o 2 081,10 2,878  Il 7600 C) 1 725,58   ll 7601 o 1 840,38 2,309  Il 7602 o 1 940,84 2,574  II 7603 o 2 036,51 2,826  II 7604 C) 2 170,45 3,179  || 7605 C) 1 778,28 2,166 No L 34/36 Official Journal of the European Communities 6. 2. 89 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1DM Pta £ Esc  100 kg  1 893,08 2,469 1 993,54 2,734 2 089,21 2,986 2 223,15 3,339 1 838,18 2,348 1 952,98 2,651 2 053,44 2,916 2 149,11 3,168 1 902,88 2,544 2 017,68 2,847 2 118,14 3,112 1 967,56 2,740 2 082,36 3,043 1 836,09 2,257 1 950,89 2,560 2 051,35 2,825 2 147,02 3,077 2 280,96 3,430 1 888,79 2,417 2 003,59 2,720 2 104,05 2,985 2 199,72 " 3,237 1 948,69 2,599 2 063,49 2,902 2 163,95 3,167 2 013,39 2,795 2 128,19 3,098 1 735,90 2,312 1 850,70 2,615 1 951,16 2,880 2 046,83 3,132 1 788,60 2,472 1 903,40 2,775 2 003,86 3,040 2 099,53 3,292 1 848,50 2,654 1 963,30 2,957 2 063,76 3,222 1 913,20 2,850 2 028,00 3,153 2 231,88 2,972 2 346,68 3,275 2 447,14 3,540 2 284,58 3,132 2 399,38 3,435 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 O O O O O 0) O O O O o o o o o O o C) n o o o o o C) C) C) o o o C) 0 o O o o (l) o o C) o o o C) 6. 2. 89 Official Journal of the European Communities No L 34/37 Positive Negauve CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc O (l) O O O O O O C) o C) o C) 0) / l\ /1\ /I\ /!\ /1\ /1\ /!\ / 1\ /1\ /1\ /1\ /1\ m /1\  100 kg  ¢ 2 499,84 3,700 2 344,48 3,314 2 459,28 3,617 2 727,85 3,633 2 842,65 3,936 2 943,11 4,201 2 780,55 3,793 2 895,35 4,096 2 840,45 3,975 2 955,25 4,278 3 223,82 4,293 3 338,62 4,596 3 276,52 4,453 3 391,32 4,756 3 820,12 4,240 3 934,92 4,543 4 035,38 4,808 3 872,82 4,400 3 987,62 4,703 4 088,08 4,968 499,10  613,90  3 932,72 4,582 4 047,52 4,885 1 013,35  1 128,15  1 619,43 2,263 1 734,23 2,566 3 902,78 4,350 4 017,58 4,653 4 118,04 4,918 3 955,48 4,510 4 070,28 4,813 4 170,74 5,078 581,76  696,56  4 015,38 4,692 4 130,18 4,995 1 096,01  1 210,81  1 702.09 2.373 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 C) No L 34/38 Official Journal of the European Communities 6. 2. 89 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   \ 7961 C) 1 816,89 2,676 Amounts to be deducted __ 51xx 44,44 0,055  52xx 93,94 0,117  l 53xx 150,30 0,187  54xx 201,97 0,252  55xx . 295,91 0,369  56xx 439,71 0,549  || 570x 673,84 0,841  571x \ 673,84 0,841  572x 933,25 1,164  573x 933,25 1,164  574x \ 1 199,90 1,497  \ 575x \ 1 199,90 1,497  || 576x 1 466,54 1,829  l 577x \ 1 466,54 1,829  \ 578x l 1 733,18 2,162  59xx \ 44,44 0,055 Amounts to be deducted | 61xx \ 38,45 0,047  62xx \ 81,28 0,099 '  II 63xx l 130,04 0,159  64xx \ 174,75 0,213  \ 65xx 256,02 0,312  66xx \ 380,44 0,464  Il 670x 583,01 0,711  671x 583,01 0,711  II 672x 807,46 0,984  673x 807,46 0,984  II 674x 1 038,16 1,265  675x l 1 038,16 1,265  || 676x 1 268,86 1,547  \\ 677x l 1 268,86 1,547  || 678x 1 499,57 1,828  \\ 69xx I 38,45 0,047 6. 2 . 89 Official Journal of the European Communities No L 34/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes arc mentioned in Annex I to the TARIC in the tames of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30. 12. 1988, p. 48) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 34/40 Official Journal of the European Communities 6. 2 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal __ __ __ 1,046 1,010 1,313 1,020 0,939  Milk and milk products .   1,020   1,021 1,020 1,313 1,020 0,939  Pigmeat   \ --- I I-I 1,163    Sugar   1,036   1,021 1,020 1,154 1,021 0,948   Cereals   1,036   1,032 1,020 1,154 1,021 0,948  Eggs and poultry and albumins        1,236  0,974  Wine  IIII Il   1,119 \ 0,983  Processed products (Regulation I \ l li l (EEC) No 3033/80): Il II\ l l  to be applied to charges   1,020   1,021 1,020 1,313 1,020 0,939   to be applied to refunds : \ I I \ \ \\  cereals   1,036   1,032 1,020 1,154 1,021 0,948  milk   1,020   1,021 1,020 1,313 1,020 0,939  sugar   1,036   1,021 1,020 1,154 1,021 0,948  Jams and marmalades I I \ li \ (Regulation (EEC) No 426/86)        1,154     Olive oil sector  ,       1,069    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,82076 68,0846 55,2545 Dkr 0,521665 12,5914 10,2187 DM 0,136761 3,30100 2,67895 FF 0,458678 11,0711 8,98483 F1 0,154094 3,71937 3,01849 £ Irl 0,0510503 1,23220  £ 0,0414302  0,811556 Lit  2 413,70 1 958,85 Dr 11,2527 271,606 . 220,423 Esc 11,1985 270,297 219,361 Pta 8,40715 202,923 164,684